Exhibit 10.4

 

Execution Version

 

GUARANTY OF OBLIGATIONS OF PARENT

 

This GUARANTY, dated as of May 15, 2017 (this “Guaranty”), is made by each of
the undersigned (each a “Guarantor”, and collectively, the “Guarantors”), in
favor of GPB Debt Holdings II, LLC, a Delaware limited liability company, in its
capacity as collateral agent (in such capacity, the “Collateral Agent” as
hereinafter further defined) for the “Buyer” party to the Securities Purchase
Agreement (each as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Icagen, Inc., a Delaware corporation with its executive offices located
at 4222 Emperor Blvd., Suite 350, Research Triangle Park, Durham, NC, 27703 (the
“Parent”), Icagen-T, Inc., a Delaware corporation and a wholly-owned Subsidiary
of the Parent with its executive offices located at 2090 E. Innovation Park
Drive, Oro Valley, Arizona 85755 (“ICA-T”) and GPB Debt Holdings II, LLC, in its
capacity as an investor (the “Buyer”) are parties to the Securities Purchase
Agreement, dated as of May 15, 2017 (as amended, restated, extended, replaced or
otherwise modified from time to time and together with all amendments,
supplements and exhibits thereto, collectively, the “Securities Purchase
Agreement”), pursuant to which, among other actions set forth therein, (i) ICA-T
shall be required to sell an $8,000,000 aggregate principal amount senior
secured note of ICA-T (as such may be amended, restated, extended, replaced or
otherwise modified from time to time in accordance with the terms thereof, the
“ICA-T Note”) and (ii) the Parent shall be required to sell a $2,000,000
aggregate principal amount aggregate principal amount senior secured note of the
Parent (as such may be amended, restated, extended, replaced or otherwise
modified from time to time in accordance with the terms thereof, the “Parent
Note” and together with the ICA-T Note, collectively, the “Notes”) to the Buyer
and the Buyer shall have the right to purchase the Notes;

 

WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver to the Collateral Agent simultaneously with the execution of the
Securities Purchase Agreement (i) a guaranty guaranteeing all of the obligations
of the Parent, ICA-T and the Subsidiaries under the Securities Purchase
Agreement, the Parent Note, the ICA-T Note and the other Transaction Documents
(as defined below); and (ii) a Security and Pledge Agreement, dated as of the
date hereof, granting the Collateral Agent for the benefit of the Noteholders a
lien on and security interest in all of their assets and properties (the
“Security Agreement”); and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor and that the Buyer would not have entered into the Securities
Purchase Agreement and the other Transaction Documents and/or taken the actions
required of it under such documents including purchasing the Notes if the
Guarantor had executed and delivered this Guaranty.

 



  

 

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyer to perform under the Securities Purchase Agreement,
each Guarantor hereby agrees with the Buyer as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty and the recitals hereto which are defined in the Securities
Purchase Agreement or the Notes, and which are not otherwise defined herein
shall have the same meanings herein as set forth therein. In addition, the
following terms when used in the Guaranty shall have the meanings set forth
below:

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Buyer” shall have the meaning set forth in the recitals hereto.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Collateral” means all assets and properties of the Parent and each other
Guarantor, wherever located and whether now or hereafter existing and whether
now owned or hereafter acquired, of every kind and description, tangible or
intangible, including, without limitation, the collateral described in Section 2
of the Security Agreement.

 

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the first
paragraph of this Guaranty.

 

“ICA-T Note” shall have the meaning set forth in the recitals hereto.

 

“Indemnified Party” shall have the meaning set forth in Section 13(a) of this
Guaranty

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 



 2 

 

 

“Noteholders” means the Buyer and any other holder of all or any portion of the
ICA-T Note.

 

“Obligations” shall have the meaning set forth in Section 3 of the Security
Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash (and/or through the issuance of Parent Common Stock (as defined in the
Notes) but solely to the extent, in accordance with and pursuant to the terms of
the Notes) of all of the Guaranteed Obligations.

 

“Parent” shall have the meaning set forth in the recitals hereto.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Security Agreement” shall have the meaning set forth in the recitals hereto.

 

“Subsidiary” means any Person in which a Guarantor directly or indirectly (i)
owns a majority of the outstanding Capital Stock, voting stock or holds any
equity or similar interest of such Person including, but not limited to, any
Subsidiary of ICA-T or (ii) controls or operates a substantial portion of the
business, operations or administration of such Person including, but not limited
to, any Subsidiary of ICA-T, and all of the foregoing, collectively,
“Subsidiaries”.

 

“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.

 

“Transaction Party” means the Parent, ICA-T and each other Guarantor,
collectively, “Transaction Parties”.

 

SECTION 2. Guaranty.

 

(a)       The Guarantors, jointly and severally, hereby unconditionally and
irrevocably, guaranty to the Collateral Agent, for the benefit of the Collateral
Agent, the Buyer and any other Noteholder the punctual payment, as and when due
and payable, by stated maturity, acceleration or otherwise, of all Obligations
of including, without limitation, all interest, make-whole, redemption and other
amounts that accrue after the commencement of any Insolvency Proceeding of the
Parent, ICA-T or any Guarantor, whether or not the payment of such principal,
interest, make-whole, redemption and/or other amounts are enforceable or are
allowable in such Insolvency Proceeding, and all fees, Late Charges (as defined
in the Notes), interest, premiums, penalties, causes of actions, costs,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under the Notes and the other Transaction Documents and (all of
the foregoing collectively being the “Guaranteed Obligations”), and agree to pay
any and all costs and expenses (including reasonable and documented counsel fees
and expenses) incurred by the Collateral Agent in enforcing any rights under
this Guaranty or any other Transaction Document. Without limiting the generality
of the foregoing, each Guarantor’s liability hereunder shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Parent, ICA-T or any Guarantor to the Collateral Agent or the Buyer under
the Securities Purchase Agreement, the Notes and any other Transaction Document
but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Transaction Party.

 



 3 

 

 

(b)       Each Guarantor, and by its acceptance of this Guaranty, the Collateral
Agent and the Buyer, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Guaranteed Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal, provincial, state, or other
applicable law to the extent applicable to this Guaranty and the Guaranteed
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent, the Buyer and the Guarantors hereby irrevocably agree that
the Guaranteed Obligations of each Guarantor under this Guaranty at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)       The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Notes and
the other Transaction Documents, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent, the Buyer and/or any other Noteholder with
respect thereto. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Transaction Party or
whether any Transaction Party is joined in any such action or actions. The
liability of any Guarantor under this Guaranty shall be as a primary obligor
(and not merely as a surety) and shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives, to
the maximum extent permitted by law, any defenses it may now or hereafter have
in any way relating to, any or all of the following:

 

(i)         any lack of validity or enforceability of the Notes and/or any other
Transaction Document;

 

(ii)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Transaction Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Transaction Party or
extension of the maturity of any Guaranteed Obligations or otherwise;

 

(iii)       any taking, exchange, release or non-perfection of any Collateral;

 



 4 

 

 

(iv)       any taking, release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

 

(v)        any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party;

 

(vi)       any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Transaction
Party under the Transaction Documents or any other assets of any Transaction
Party or any of its Subsidiaries;

 

(vii)      any failure of the Collateral Agent, the Buyer and/or any other
Noteholder to disclose to any Transaction Party any information relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Transaction Party now or hereafter known to
the Collateral Agent, the Buyer and/or any other Noteholder (each Guarantor
waiving any duty on the part of the Collateral Agent, the Buyer and/or any other
Noteholder to disclose such information);

 

(viii)     taking any action in furtherance of the release of any Guarantor or
any other Person that is liable for the Obligations from all or any part of any
liability arising under or in connection with any Transaction Document without
the prior written consent of the Collateral Agent; or

 

(ix)        any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Collateral Agent, the Buyer and/or any other Noteholder that might otherwise
constitute a defense available to, or a discharge of, any Transaction Party or
any other guarantor or surety.

 

(b)       This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Collateral Agent, the Buyer, any
other Noteholder and/or any other Person upon the insolvency, bankruptcy or
reorganization of any Transaction Party or otherwise, all as though such payment
had not been made.

 

(c)       This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the Maturity Date of the Notes (other than Payment in Full of the Guaranteed
Obligations), and (ii) be binding upon each Guarantor and its respective
successors and assigns. This Guaranty shall inure to the benefit of and be
enforceable by the Collateral Agent, the Buyer and/or any other Noteholder and
their respective successors, and permitted pledgees, transferees and assigns.
Without limiting the generality of the foregoing sentence, the Collateral Agent,
the Buyer and/or any other Noteholder may pledge, assign or otherwise transfer
all or any portion of its rights, remedies and obligations under and subject to
the terms of any Transaction Document to any other Person [other than to the
Buyer Affiliate] [(as defined in the Securities Purchase Agreement)] and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Collateral Agent, the Buyer and/or any other Noteholder
(as applicable) herein or otherwise, in each case as provided in the Securities
Purchase Agreement or such other Transaction Document.

 



 5 

 

 

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, protest, notice of acceptance and any other
notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Collateral Agent
exhaust any right or take any action against any Transaction Party or any other
Person or any Collateral. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 4 is knowingly made in
contemplation of such benefits. The Guarantors hereby waive any right to revoke
this Guaranty, and acknowledge that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
Without limiting the foregoing, to the extent permitted by applicable law, each
Guarantor hereby unconditionally and irrevocably waives (a) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Collateral Agent or the Buyer that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Transaction Parties, any other
guarantor or any other Person or any Collateral, and (b) any defense based on
any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder. Each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of the Collateral Agent, the Buyer
and/or any other Noteholder to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Transaction Party or any of
its Subsidiaries now or hereafter known by the Collateral Agent, the Buyer
and/or any other Noteholder.

 

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other Guarantor and/or
guarantor that arise from the existence, payment, performance or enforcement of
any Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Collateral Agent, the Buyer and/or any other Noteholder against any Transaction
Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Transaction
Party or any other guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until there has been Payment in Full of
the Guaranteed Obligations. If any amount shall be paid to a Guarantor in
violation of the immediately preceding sentence at any time prior to Payment in
Full of the Guaranteed Obligations and all other amounts payable under this
Guaranty, such amount shall be held in trust for the benefit of the Collateral
Agent and shall forthwith be paid to the Collateral Agent to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or un-matured, in accordance with the terms of the
Transaction Document, or to be held as Collateral for any Guaranteed Obligations
or other amounts payable under this Guaranty thereafter arising. If (a) any
Guarantor shall make payment to the Collateral Agent of all or any part of the
Guaranteed Obligations, and (b) there has been Payment in Full of the Guaranteed
Obligations, the Collateral Agent will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents to evidence payment
in Full of the Guaranteed Obligations without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

 



 6 

 

 

SECTION 6. Representations, Warranties and Covenants.

 

(a)       Each Guarantor hereby represents and warrants as of the date first
written above as follows:

 

(i)         such Guarantor (A) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization as set forth on the signature
pages hereto, (B) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute, deliver and perform its
obligations under this Guaranty and each other Transaction Document to which
such Guarantor is a party, and to consummate the transactions contemplated
hereby and thereby and (C) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary except where the failure to be so qualified
(individually or in the aggregate) would not result in a Material Adverse
Effect.

 

(ii)        The execution, delivery and performance by such Guarantor of this
Guaranty and each other Transaction Document to which such Guarantor is a party
(A) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action, (B) do not and will not contravene its
charter, articles, certificate of formation or by-laws, its limited liability
company or operating agreement or its certificate of partnership or partnership
agreement, as applicable, or any applicable law or any contractual restriction
binding on such Guarantor or its properties do not and will not result in or
require the creation of any lien, security interest or encumbrance (other than
pursuant to any Transaction Document) upon or with respect to any of its
properties, and (C) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to it or its operations or
any of its properties.

 

(iii)       No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required in
connection with the due execution, delivery and performance by such Guarantor of
this Guaranty or any of the other Transaction Documents to which such Guarantor
is a party (other than expressly provided for in any of the Transaction
Documents).

 



 7 

 

 

(iv)       This Guaranty has been duly executed and delivered by each Guarantor
and is, and each of the other Transaction Documents to which such Guarantor is
or will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by the Bankruptcy Code or
other applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, suretyship or similar laws and equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(v)       There is no pending or, to the knowledge of such Guarantor, threatened
action, suit or proceeding against such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which such Guarantor is a party or any
transaction contemplated hereby or thereby.

 

(vi)       Such Guarantor (A) has read and understands the terms and conditions
of the Securities Purchase Agreement and the other Transaction Documents, and
(B) now has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Parent and the
other Transaction Parties, and has no need of, or right to obtain from the
Collateral Agent or the Buyer, any credit or other information concerning the
affairs, financial condition or business of the Parent or the other Transaction
Parties.

 

(vii)      There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.

 

(b)       Each Guarantor covenants and agrees that until Payment in Full of the
Guaranteed Obligations, it will comply with each of the covenants which are set
forth in Section 4 of the Securities Purchase Agreement as if such Guarantor
were a party thereto.

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent, the Buyer and/or any other
Noteholder may, and is hereby authorized to, at any time and from time to time,
without notice to the Guarantors (any such notice being expressly waived by each
Guarantor) and to the fullest extent permitted by law, set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Collateral Agent, the
Buyer and/or any other Noteholder to or for the credit or the account of any
Guarantor against any and all obligations of the Guarantors now or hereafter
existing under this Guaranty or any other Transaction Document, irrespective of
whether or not the Collateral Agent, the Buyer and/or any other Noteholder shall
have made any demand under this Guaranty or any other Transaction Document and
although such obligations may be contingent or unmatured. The Collateral Agent,
the Buyer and/or any other Noteholder agrees to notify the relevant Guarantor
promptly after any such set-off and application made by the Collateral Agent or
the Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Collateral Agent,
the Buyer and/or any other Noteholder under this Section 7 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Collateral Agent, the Buyer and/or any other Noteholder may
have under this Guaranty or any other Transaction Document in law or otherwise.

 



 8 

 

 

SECTION 8. Limitation on Guaranteed Obligations.

 

(a)       Notwithstanding any provision herein contained to the contrary, each
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of:

 

(i)         the amount of all Guaranteed Obligations, plus interest thereon at
the applicable Interest Rate as specified in the Notes; and

 

(ii)        the amount which could be claimed by the Collateral Agent from any
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, Guarantor’s right of contribution
and indemnification.

 

(b)       Each Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guaranty hereunder or affecting the rights and
remedies of the Collateral Agent, the Buyer and/or any other Noteholder
hereunder or under applicable law.

 

(c)       No payment made by ICA-T, any Guarantor, any other guarantor or any
other Person or received or collected by the Collateral Agent, the Buyer and/or
any other Noteholder from ICA-T, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Guaranteed Obligations or any payment received or
collected from such Guarantor in respect of the Guaranteed Obligations), remain
liable for the Guaranteed Obligations up to the maximum liability of such
Guarantor hereunder until after all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been Paid in Full.

 

SECTION 9. Notices, Etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile or email
(provided confirmation of transmission is mechanically or electronically
generated or, in the case of email with a read receipt generated and kept on
file by the sending party); or (iii) one (1) Business Day after deposit with a
nationally recognized overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
All notices and other communications provided for hereunder shall be sent, if to
any Guarantor, to the Parent’s address and/or facsimile number, or if to the
Collateral Agent, the Buyer and/or any other Noteholder, to it at its respective
address and/or facsimile number, each as set forth in Section 9(f) of the
Securities Purchase Agreement.

 



 9 

 

 

SECTION 10. Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each Guarantor
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim, obligation or defense that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 9(f) of the Securities Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Collateral Agent or the Buyer from
bringing suit or taking other legal action against any Guarantor in any other
jurisdiction to collect on a Guarantor’s obligations or to enforce a judgment or
other court ruling in favor of the Collateral Agent or the Buyer. 

 

SECTION 11. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 12. Taxes.

 

(a)       All payments made by any Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the
respective Transaction Document and shall be made without set-off, counterclaim,
withholding, deduction or other defense. Without limiting the foregoing, all
such payments shall be made free and clear of and without deduction or
withholding for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Collateral Agent, the Buyer and/or any
other Noteholder by the jurisdiction in which the Collateral Agent, the Buyer
and/or any other Noteholder is organized or where it has its principal lending
office (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, “Taxes”). If any
Guarantor shall be required to deduct or to withhold any Taxes from or in
respect of any amount payable hereunder or under any other Transaction Document:

 

(i)         the amount so payable shall be increased to the extent necessary so
that after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or the Buyer pursuant to this sentence)
the Collateral Agent or the Buyer receives an amount equal to the sum it would
have received had no such deduction or withholding been made,

 



 10 

 

 

(ii)        such Guarantor shall make such deduction or withholding,

 

(iii)       such Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and

 

(iv)       as promptly as possible thereafter, such Guarantor shall send the
Collateral Agent or the Buyer an official receipt (or, if an official receipt is
not available, such other documentation as shall be satisfactory to the
Collateral Agent, as the case may be) showing payment. In addition, each
Guarantor agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Guaranty or any other
Transaction Document (collectively, “Other Taxes”).

 

(b)       Each Guarantor hereby indemnifies and agrees to hold each Indemnified
Party harmless from and against Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 12) paid by any Indemnified Party as a result of any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Guaranty or any other
Transaction Document, and any liability (including penalties, interest and
expenses for nonpayment, late payment or otherwise) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted so long as each Guarantor was provided with the right set forth
above. This indemnification shall be paid within thirty (30) days from the date
on which the Collateral Agent or the Buyer makes written demand therefor, which
demand shall identify the nature and amount of such Taxes or Other Taxes.

 

(c)       If any Guarantor fails to perform any of its obligations under this
Section 12, such Guarantor shall indemnify the Collateral Agent and the Buyer
for any taxes, interest or penalties that may become payable as a result of any
such failure. The obligations of the Guarantors under this Section 12 shall
survive the termination of this Guaranty and the payment of the Obligations and
all other amounts payable hereunder.

 

SECTION 13. Indemnification.

 

(a)       Without limitation of any other obligations of any Guarantor or
remedies of the Collateral Agent or the Buyer under this Guaranty or applicable
law, except to the extent resulting from such Indemnified Party’s gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction no longer subject to appeal, each Guarantor shall, to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless the Collateral Agent and the Buyer and each of their affiliates and
their respective officers, directors, members, managers, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Transaction Party enforceable
against such Transaction Party in accordance with their terms.

 



 11 

 

 

(b)       Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) or any fiduciary duty or obligation to any of the Guarantors or any
of their respective affiliates or any of their respective officers, directors,
employees, agents and advisors, and each Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential, incidental or punitive damages arising out of or
otherwise relating to the facilities, the actual or proposed use of the proceeds
of the advances, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

 

SECTION 14. Miscellaneous.

 

(a)       Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Collateral
Agent or the Buyer, at such address specified by the Collateral Agent or the
Buyer from time to time by notice to the Guarantors.

 

(b)       No amendment or waiver of any provision of this Guaranty and no
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by each Guarantor, the
Collateral Agent and the Buyer, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(c)       No failure on the part of the Collateral Agent or the Buyer to
exercise, and no delay in exercising, any right or remedy hereunder or under any
other Transaction Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder or under any Transaction
Document preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Collateral Agent and the
Buyer provided herein and in the other Transaction Documents are cumulative and
are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights and remedies of the Collateral Agent and the Buyer under any
Transaction Document against any party thereto are not conditional or contingent
on any attempt by the Collateral Agent or the Buyer to exercise any of their
respective rights or remedies under any other Transaction Document against such
party or against any other Person.

 

(d)       If any provision of this Guaranty or any Transaction Document is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Guaranty so long as this Guaranty as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



 12 

 

 

(e)       This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date of the Notes (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon each Guarantor and its
respective successors and assigns. This Guaranty shall inure, together with all
rights and remedies of the Collateral Agent hereunder, to the benefit of and be
enforceable by the Collateral Agent, the Buyer, and their respective successors,
and permitted pledgees, transferees and assigns. Without limiting the generality
of the foregoing sentence, the Collateral Agent or the Buyer may pledge, assign
or otherwise transfer all or any portion of its rights and obligations under and
subject to the terms of the Securities Purchase Agreement or any other
Transaction Document to any other Person in accordance with the terms thereof,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Collateral Agent or the Buyer (as applicable)
herein or otherwise, in each case as provided in the Securities Purchase
Agreement or such Transaction Document. None of the rights or obligations of any
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Buyer.

 

(f)       This Guaranty and the other Transaction Documents reflect the entire
understanding of the transaction contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, entered into
before the date hereof.

 

(g)       The headings of this Guaranty are for convenience of reference and
shall not form part of, or affect the interpretation of, this Guaranty.  Unless
the context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof.  The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.

 

SECTION 15. Currency Indemnity.

 

If, for the purpose of obtaining or enforcing judgment against Guarantor in any
court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).

 

If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantors shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of’ the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Guarantors under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 13 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

        GUARANTORS:         ICAGEN, INC.,   a Delaware corporation         By:
/s/ Richard Cunningham     Name: Richard Cunningham     Title: Chief Executive
Officer         ICAGEN CORP (FORMERLY KNOWN AS XRPRO CORP.)., a Nevada
corporation         By: /s/ Richard Cunningham     Name: Richard Cunningham    
Title: Chief Executive Officer         CALDERA DISCOVERY, INC.,   a Delaware
corporation         By: /s/ Richard Cunningham     Name: Richard Cunningham    
Title: Chief Executive Officer         XRPRO SCIENCES, INC.,   a Delaware
corporation         By: /s/ Richard Cunningham     Name: Richard Cunningham    
Title: Chief Executive Officer



      ACCEPTED BY:         GPB DEBT HOLDINGS II, LLC,   as Collateral Agent    
    By: /s/ David Gentile     Name: David Gentile     Title: Manager  

 

 

14

 